Title: From Thomas Jefferson to Mathew Carey, 7 March 1805
From: Jefferson, Thomas
To: Carey, Mathew


                  
                     Sir 
                     
                     Washington Mar. 7. 1805.
                  
                  The books you were so kind as to send me came safely to hand, & I now inclose you a draught on the Philadelphia bank of the US. for 10 D 37½/100 the amount.   you mentioned to me that there was a tolerably decent edition of the New testament in 12mo. to be had at Philadelphia. you will oblige me by sending me 2. copies any time within a month, as I am about to be absent that long. Accept my respects and best wishes,
                  
                     Th: Jefferson 
                     
                  
               